EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2005 has been entered.



3.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Todd Armstrong, on September 10, 2021.




5.	The Claims have been amended as follows:

2.  (Currently Amended)  The method of claim 1, wherein.


18.  (Currently Amended)  The method of claim 1, wherein the recombinant alkaline phosphatase polypeptide is administered:
a) to the subject daily for at least one week, one month, three months, six months, or one year; or 
b) by at least one of subcutaneous, intravenous, intramuscular, sublingual, intrathecal, and intradermal routes.

35.  (Currently Amended)  The method of claim 1, wherein the recombinant alkaline phosphatase polypeptide is:
a) administered in a dosage from about 0.1 mg/kg/day to about 20 mg/kg/day, or a 
b) administered in a dosage from about 0.5 mg/kg/day to about 20 mg/kg/day, or a 
c) administered in a dosage from about 0.5 mg/kg/day to about 10 mg/kg/day, or a 



40.  (Currently Amended)  The method of claim 1, wherein the method comprises at least one of:
a) prior to administration of the recombinant alkaline phosphatase polypeptide the subject is characterized as having an average walking distance in six minutes of about 350 meters or less;
b) administration of the recombinant alkaline phosphatase polypeptide results in an increase in an average walking distance in six minutes of at least 100 meters or more;
c) the subject exhibits an average walking distance in six minutes of about 500 meters or more after administration of the recombinant alkaline phosphatase polypeptide;
d) the subject exhibits decreased reliance on an assistive mobility device after administration of the recombinant alkaline phosphatase polypeptide, wherein, optionally, the assistive mobility device is at least one device selected from the group consisting of a walker, a wheelchair, braces, crutches, and orthotics;
e) prior to administration of the recombinant alkaline phosphatase polypeptide, the subject is characterized as having a plasma PPi concentration of about 4.5 [Symbol font/0x6D]M or greater;
f) administration of the recombinant alkaline phosphatase polypeptide results in a median decrease in PPi concentration in a plasma sample from the subject of at least about 1 [Symbol font/0x6D]M; 
g) the subject exhibits a plasma PPi concentration of about 2 [Symbol font/0x6D]M to about 5 [Symbol font/0x6D]M after administration of the recombinant alkaline phosphatase polypeptide;
h) prior to administration of the recombinant alkaline phosphatase polypeptide (ALP), the subject is characterized as having a plasma ALP concentration of about 90 U/L or less for a subject of 0 to 14 days of age; about 134 U/L or less for a subject of 15 days of age to less than 1 year of age; about 156 U/L or less for a subject of about 1 
i) administration of the recombinant alkaline phosphatase polypeptide results in a median increase in ALP concentration in a plasma sample from the subject of at least about 100 U/L or greater;
j) after administration of the recombinant alkaline phosphatase polypeptide, the subject exhibits a plasma ALP concentration of about 273 U/L or greater for a subject of 0 to 14 days of age; about 518 U/L or greater for a subject of 15 days of age to less than 1 year of age; about 369 U/L or greater for a subject of about 1 year of age to less than 10 years of age; about 460 U/L or greater for a subject of about 10 years of age to less than about 13 years of age; about 280 U/L or greater for a female subject of about 13 years of age to less than about 15 years of age; about 517 U/L or greater for a male subject of about 13 years of age to less than about 15 years of age; about 128 U/L or greater for a female subject of about 15 years of age to less than about 17 years of age; about 365 U/L or greater for a male subject of about 15 years of age to less than about 17 years of age; about 95 U/L or greater for a female subject of about 17 years of age or older; or about 164 U/L or greater for a male subject of about 17 years of age or older;
k) prior to administration of the recombinant alkaline phosphatase polypeptide, the subject is characterized as having an average Bruininks-Oseretsky Test of Motor Proficiency 2nd Edition (BOT-2) strength score of about 10 or less;
l) administration of the recombinant alkaline phosphatase polypeptide results in an average BOT-2 strength score of the subject of about 10 or more;

n) administration of the recombinant alkaline phosphatase polypeptide results in an average BOT-2 running speed and agility score of the subject of about 5 or more;
o) prior to administration of the recombinant alkaline phosphatase polypeptide, the subject is characterized as having an average Childhood Health Assessment Questionnaire (CHAQ) index score of about 0.8 or more; 
p) administration of the recombinant alkaline phosphatase polypeptide results in an average CHAQ index score of the subject of about 0.5 or less;
q) prior to administration of the recombinant alkaline phosphatase polypeptide, the subject is characterized as having an average Pediatric Outcomes Data Collection Instrument (PODCI) score of about 40 or less;
r) administration of the recombinant alkaline phosphatase polypeptide results in an average PODCI score of the subject of about 40 or more;
s) prior to administration of the recombinant alkaline phosphatase polypeptide, the subject is characterized as having an average Muscle Strength Grade of less than about 5;
t) administration of the recombinant alkaline phosphatase polypeptide results in an average increase in a Muscle Strength Grade of the subject of about 1 or more; 
u) administration of the recombinant alkaline phosphatase polypeptide results in an average increase in a Muscle Strength Grade of the subject of about 1 or more;
v) prior to administration of the recombinant alkaline phosphatase polypeptide, the subject is characterized as having an average Hand Held Dynamometry (HHD) value of less than about 80% of a predicted HHD value; and
w) administration of the recombinant alkaline phosphatase polypeptide results in an average HHD value of the subject of about 80% or more of a predicted HHD value, wherein, optionally, the HHD value represents the grip strength, knee flexion, knee extension, hip flexion, hip extension, or hip abduction of the subject. 



EXAMINER’S COMMENTS

5. 	Claims 4 and 88 have been rejoined, thus the Restriction Requirement pertaining to these claims is withdrawn..  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





REASONS FOR ALLOWANCE
6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “a method of treating or ameliorating muscle weakness disease comprising for example TNALP…”. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  




Conclusion

7. 	Claims 1-4, 18, 21, 35, 40 and 88-102 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652